Citation Nr: 0211142	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for grand mal 
epilepsy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for chronic brain 
syndrome, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to November 
1961.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In May 2000 the Board remanded the case 
for further development.  The case has been returned to the 
Board for further appellate action.  


REMAND 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The RO should consider these provisions in developing and 
readjudicating the veteran's claims.

In April 1997, the veteran submitted his current claim, an 
informal claim for TDIU.  Although a VA Form 21-8940 
(submitted in March 1993 during an earlier claim) was of 
record, the veteran should be provided another Form 21-8940 
to provide more current information.  A January 1998 rating 
decision denied increased evaluations for grand mal epilepsy 
and chronic brain syndrome and denied his claim for TDIU.  
The veteran subsequently perfected his appeal of these 
issues.  

The veteran's grand mal epilepsy is rated under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8910.  The 
rating provisions for epilepsy, indicate that where there is 
a definite history of unemployment, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in the veteran's inability 
to obtain employment.  With the veteran's permission, an 
economic and social survey should be conducted to secure all 
the relevant facts necessary to determine the reason for his 
or her unemployment. 38 C.F.R. § 4.124a.  Although the 
veteran's Social Security disability determination indicates 
he is unemployable because of a heart condition and diabetes 
mellitus, a June 1999 letter from a potential employer states 
that these disabilities would not deter him from hiring the 
veteran, rather his epilepsy barred employment because he was 
unable to drive.  Under these circumstances, with the 
veteran's written permission, the RO should conduct an 
economic and social survey which details the symptomatology 
attributable to his service- connected disabilities and which 
provides an opinion as to the relative severity of the 
veteran's service-connected disabilities, and only his 
service-connected disabilities, on his ability to work.  In 
further compliance with these provisions, and if deemed 
necessary, the RO should determine whether this case should 
be submitted to the Director, Compensation and Pension, 
extraschedular consideration.  

The veteran's most recent VA compensation examinations for 
his epilepsy and chronic brain syndrome were conducted in 
1997.  Moreover, while the December 1997 VA psychiatric 
examiner found no evidence of a current psychiatric 
diagnosis, subsequent VA treatment records, particularly a 
November 1998 neuropsychology progress note, indicate 
evidence of depression and mild brain dysfunction.  The 
United States Court of Claims for Veterans Appeals (Court) 
has held that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following actions:

1.  The RO should provide the veteran 
with a VA Form 21-8940, Veterans 
Application for Increased Compensation 
Based on Unemployability, and advise him 
to complete and return the form.

2.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Muskogee, Oklahoma, and VA 
Outpatient Center in Tulsa, Oklahoma, 
dated from June 2000 to the present.

3.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  If the RO is 
unable to obtain identified medical 
records, the veteran and his 
representative should be notified.

4.  With the veteran's written consent, 
the RO should schedule him for an 
economic and social survey to obtain 
relevant facts and date necessary to 
permit a true judgment as to the reason 
for his unemployment.  The survey report 
should include information regarding the 
veteran's education; occupations prior to 
and subsequent to service; places of 
employment and reasons for termination; 
wages received; and number of seizures.  
If possible, it should also be determined 
if the veteran currently possesses a 
valid driver's license, and, if not, the 
reasons for termination of his license.  
The person conducting the survey should 
also indicate the symptomatology 
attributable to his service- connected 
disabilities and provide an opinion as to 
the relative severity of the veteran's 
service-connected disabilities, and the 
impact his service-connected disabilities 
exclusively have on his ability to work. 
The veteran's claims file is to be made 
available to the person conducting the 
economic and social survey.

5.  After undertaking the preceding 
development, the RO should schedule the 
veteran to undergo VA neurology and 
psychiatric examinations to determine the 
nature and extent of his service-
connected grand mal epilepsy and chronic 
brain syndrome.  All indicated studies 
should be performed.  The claims file 
must be made available to, with an 
associated copy of the economic and 
social survey report, and reviewed by the 
physicians prior to the examinations.  A 
notation to the effect that this record 
review took place should be included in 
each examination report.  The examiners 
should specifically address the criteria 
for evaluating service-connected grand 
mal epilepsy and chronic brain syndrome 
and discuss the impact these disabilities 
alone have on his ability to obtain and 
retain substantially gainful employment.  
Any opinion provided should be supported 
by a complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

6.  After undertaking any other 
development deemed appropriate, the RO 
should ensure that the requested 
development has been completed to the 
extent possible, and readjudicate the 
claims for increased evaluations for 
grand mal epilepsy and chronic brain 
syndrome and for TDIU.  In compliance 
with the notations regarding epilepsy and 
unemployability following the general 
ratings for epilepsy under 38 C.F.R. 
§ 4.124a, and if deemed appropriate, the 
case should be submitted to the Director, 
Compensation and Pension Service for 
extraschedular consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




